           Case 3:17-cv-04426-JST Document 270 Filed 05/16/19 Page 1 of 1




                                                                     Matthew M. Werdegar
                                                                     (415) 676-2248
                                                                     MWerdegar@keker.com


May 16, 2019


Hon. Jon S. Tigar
United States District Court
Northern District of California
Courtroom 9, 19th Floor
450 Golden Gate Ave.
San Francisco, CA 94102

Re:       Symantec Corporation v. Zscaler, Inc.; Case No. 3:17-cv-04426-JST

To the Honorable Jon S. Tigar:

For the above-referenced case, Defendant Zscaler, Inc. hereby requests oral argument on
Plaintiff Symantec Corporation’s motion for leave to amend its infringement contentions, Dkt.
No. 250, because its argument will be presented by a lawyer who has been licensed to practice
law for five or fewer years: Anna Porto became licensed in January 2018 and has not previously
presented argument before this Court.

Pursuant to the Court’s May 14, 2019 Order, Dkt. No. 264, the parties have met and conferred
concerning dates available on the Court’s calendar on which the argument could potentially be
rescheduled. The parties’ preferred date is May 23, 2019.

Very truly yours,

KEKER, VAN NEST & PETERS LLP

/s/ Matthew M. Werdegar

Matthew M. Werdegar

MMW:gap

cc:       All Counsel of Record (via ECF)




1328215
